Citation Nr: 0728900	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of VA improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  He died in April 2003, and the appellant is his 
surviving common law spouse.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
determination by the Waco, Texas VA Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in April 2003; the RO received the 
appellant's claim for improved death pension benefits in May 
2003.  

2.  The maximum countable income a surviving spouse, alone, 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is $7, 
329 (effective December 1, 2006).  

3.  The appellant's countable income did not fall below $7, 
329 for any year since she filed her claim for death pension 
benefits.  


CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to improved death pension benefits.  38 
U.S.C.A. §§ 1503, 1541, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

As will be discussed further below, the claim of entitlement 
to non-service-connected death pension is being denied as a 
matter of law.  In VAOPGCPREC 
5-2004 (2004) VA's Office of General Counsel held that the 
VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  Mason 
v. Principi, 16 Vet. App. 129 (2002).

In any event, the RO informed the appellant of the 
information and evidence needed to substantiate her claim in 
a May 2003 letter, an August 2003 letter notifying her of its 
decision, and the statement of the case (SOC) issued to her 
in April 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the appellant of the reasons her 
claim was denied and the evidence it had considered in 
denying the claim.  The appellant has been given an 
opportunity to provide evidence and argument on the matter.

II.  Factual Background

The veteran died in April 2003.  In May 2003, the appellant 
filed a VA Form 21-534 (Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child), wherein she identified herself 
as the veteran's surviving spouse.  She did not report that 
she had any dependent children.  Her gross annual income from 
employment was reported to be $12,500.  She itemized 
deductible expenses paid in April and May 2003, which pertain 
to the veteran's death as follows: $3,150 for funeral 
expenses; $316 for a car payment; and $432.48 for a mortgage 
payment.  

The evidence of record also shows that the appellant received 
death benefits of $255 from the Social Security 
Administration in May 2003. 

In June 2003, the appellant was awarded VA burial benefits in 
the amount of $975.

In August 2003, the RO determined that the appellant's annual 
income exceeded the maximum income ($6,407 effective May 
2003) allowed by law for receiving improved death pension 
benefits.  

Since August 2003, the appellant has reported no change in 
her countable income status.

III.  Death Pension Benefits - Law and Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement, or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  The specific exclusions from 
countable income also include unreimbursed expenses of a 
veteran's last illness, burial, and just debts.  Burial 
expenses paid by a surviving spouse during the calendar year 
following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  However, 
any such expenses paid subsequent to death but prior to date 
of entitlement (i.e. the effective date) are not deductible.  
38 C.F.R. § 3.272(h).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows:  

Effective December 1, 2002, the maximum allowable rate for a 
surviving spouse with no children was $6,497.  See M21-1, 
part I, Appendix B, (change 46).

Effective December 1, 2003, the maximum allowable rate for a 
surviving spouse with no children was $6,634.  See M21-1, 
part I, Appendix B.

Effective December 1, 2004, the maximum allowable rate for a 
surviving spouse with no children was $6,814.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2005, the maximum allowable rate for a 
surviving spouse with no children was $7,094.  See M21-1, 
part I, Appendix B.  

Effective December 1, 2006, the maximum allowable rate for a 
surviving spouse with no children is $7,329.  See M21-1, part 
I, Appendix B.  

It is not disputed that, as of May 2003, the appellant was in 
receipt of earned income in the amount of $12,500 annually.  
In addition, in May 2003, she received a lump-sum payment of 
SSA benefits in the amount of $255.  All of this income 
received from these sources is countable income under the 
improved pension program.

The evidence of record also establishes that the appellant 
paid a total of $3,150 for the veteran's burial expenses (as 
reported by the appellant in May 2003); however, she was 
reimbursed by VA in the amount of $975 for some of these 
expenses in June 2003.  Accordingly, the amount of $2,175 is 
deductible from her countable income for death pension 
purposes.  

The most income a surviving spouse (without dependent 
children) could have in any year during the appellate period 
and still be entitled to receive death pension payments is 
$7,329.  The record shows (and the appellant does not 
dispute) that in every year under consideration, i.e., from 
when she filed her claim through 2007, her income, less 
permitted exclusions, exceeded that amount.  

The Board realizes that the appellant's income from all 
sources may well fall short of providing for all her needs.  
However, the Board is bound by the noted income limitations, 
which have the force of regulation, and has no authority to 
disregard them.  Furthermore, the Board lacks the legal 
authority to grant the benefit she seeks.  The law is 
dispositive, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The appellant is free to reapply for death pension benefits 
at any future time, especially if her countable income 
changes.  However, in support of any new claim, she must 
again accurately report her current income and any deductible 
expenses.  


ORDER

The appeal to establish that the appellant's income is not a 
bar to payment of improved death pension benefits is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


